Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title should be amended to more closely reflect the differences from the prior art.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites a method of manufacturing an electrochemical device where the steps include “injecting an electrolyte into the battery casing…” followed by the electrolyte satisfying a formula 1 which requires a charge transfer resistance calculated by injecting the 
Dependent claim 9 recites a step of, “increasing the voltage of the battery”.  It is unclear and indefinite as to whether the voltage is in reference to a standing open circuit voltage of the completed battery assembly or of a voltage being set for carrying out the pretreatment step.  The instant application specification only provides a verbatim recitation of the step without any clarifications as to how the step is carried out.  For the purpose of comparison to the prior art, it will be assumed a recognition of duplicative discharge steps provides for the claimed increasing of the voltage of the battery. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 6078377, machine translation, cited in IDS) in view of Yu et al. (US 2016/0254572).
Regarding claim 1, Satake discloses a method for manufacturing an electrochemical device, comprising the steps of: 
forming an electrode assembly including a negative electrode, a positive electrode (inclusive of a carbon material serving as a conductive material) and a separator interposed between the negative electrode and the positive electrode [0021]; 
introducing the electrode assembly to a battery casing, injecting an electrolyte thereto into the battery casing and sealing the battery casing to obtain a battery [0012]; 
carrying out pretreatment by applying external electric power to the battery to discharge the battery (preliminary discharge step) to provide a pretreated battery [0012, 0019, 0028]; and 
charging the pretreated battery for the first time to complete formation of the battery (final manufacture) [0030], wherein the electrolyte comprises an organic solvent (propylene 
	Yu teaches a lithium secondary battery provided with pretreatment process [0025, 0026] where the electrolyte includes lithium salts [0033-0035] for the benefit of forming a solid electrolyte interface (SEI) film.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include lithium salts in the electrolyte solution of Satake because Yu recognizes that the inclusion of such salts provide the beneficial formation of a solid electrolyte interface in the production process for the battery electrodes and cell.
Furthermore, formula 1 is representative of a charge transfer resistance as measured within a beaker cell and would be a property inherent to the electrolyte and lithium salt itself and not that of any particular parameter when placed within the electrochemical device. While the prior art does not explicitly teach a value calculated from a charge transfer resistance, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) electrolyte disclosed in the prior art and the applicant.  Satake in view of Yu inherently teaches the electrolytes meet the value of formula 1, as the electrolytes of the prior art are of the same species as recognized within the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	Regarding claims 2, 3 and 5, Satake is silent towards the electrolyte comprising an organic solvent, at least one of a linear carbonate, a linear ester and a linear ether, and the lithium salt has a molar concentration of 1.8 M to 6 M.  
	Yu teaches non-aqueous organic solvents may include cyclic carbonates solvents (including vinylene carbonate, vinylethylene carbonate, etc.) [0039], linear carbonate-based solvents, ester based solvents, or mixtures thereof in amounts sufficient to provide viscosity 
Regarding claim 4, Yu further discloses wherein the cyclic carbonate comprises a compound represented by the following Chemical Formula 1:  
wherein each of R1, R2, R3, and R4 independently represents any one selected from H, a C1-C5 alkyl group, C1-C5 alkylene group, vinylene group (vinylene carbonate, vinylethylene carbonate) [0039] and or a C1-C5 haloalkyl group [0040].  
Regarding claim 6, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the electrolyte comprises propylene carbonate [0004, 0020] but is silent toward the use of ethylene carbonate.  
Yu teaches non-aqueous organic solvents may include cyclic carbonates solvents (including ethyelene carbonate) [0039], linear carbonate-based solvents, ester based solvents, or mixtures thereof in amounts sufficient to provide viscosity which facilitates the formation of an SEI film [0048, 0049].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include solvents such as ethylene carbonate in addition to propylene carbonate within Satake’s method because Yu recognizes such solvents are viable for battery production and provides sufficient viscosity and concentrations for the formation of an SEI film.
Regarding claim 7, Satake and Yu do not explicitly disclose the method for manufacturing an electrochemical device according to claim 6, wherein a volume ratio of ethylene carbonate to propylene carbonate is 5:95-95:5.  However, Yu recognizes the solvents are selected to provide sufficient viscosity for the formation of a SEI film.  It would have been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the carrying out pretreatment step is carried out twice or more [0038].  
Regarding claim 9, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the carrying out pretreatment step comprises the following steps: 
carrying out a first discharge pretreatment; 
increasing the voltage of the battery (effect of the first discharge pretreatment); 
and carrying out a second discharge pretreatment [0038].  
Regarding claims 10 and 11, Satake is silent towards wherein the negative electrode has a potential of 0-1.0V before the carrying out pretreatment step or wherein the positive electrode has a potential of 1.0V or more and the negative electrode has a potential of 0-1.0V at the end of the carrying out pretreatment step.  
However, the electrode potentials are inherent to the active materials selected for the respective electrodes. While the prior art does not explicitly teach the negative and positive electrode potentials, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) electrodes disclosed in the prior art and the applicant.   As (the object) the electrodes taught by the prior art and the applicant are identical within the scope of claim 1, Satake in view of Yu inherently teaches that the negative electrode has a potential of 0-1.0V before the carrying out pretreatment step, wherein the positive electrode has a potential of 1.0V or more and the negative electrode has a potential prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	
Regarding claim 12, Satake discloses temperature measured before discharge and observed temperature difference before the carrying out of a pretreatment step [0017] but does not explicitly teach a step of analyzing a byproduct layer formed during injecting the electrolyte into the battery casing before the carrying out pretreatment step [0017].
Yu teaches components of films may be identified by techniques such as evolved gas analysis, magnetic resonance, x-ray photoelectron spectroscopy, etc. [0121].  It would have been obvious to one of ordinary skill in the art when the invention was filed to provide analysis of any layers as formed on the electrode of Satake to verify its identity as recognized by Yu.
Regarding claim 13, Satake is silent towards carrying out the pretreatment step by converting a battery capacity as a function of a thickness of a byproduct layer formed during injecting the electrolyte into the battery casing.  
Yu teaches the thickness of the SEI film affects the resistance values [0036-0037].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to consider the thickness of the SEI film in applying the preliminary discharge steps of Satake since resistance of the formed SEI film as taught by Yu would require consideration for improvements in the productivity and preservation property of the battery as desired by Satake.
Regarding claims 14 and 15, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the negative electrode comprises, as a negative electrode active material, any one of alkali metals, alkaline earth metals, Group 3B metals and transition metals, or combinations thereof (lithium metal or alloy; Abstract; Claim 1).  
2, LiNiO2, LiMn204, LiCoPO4, LiFePO4, LiNiMnCoO2, LiNi1-X-Y-ZCoxM1yM2zO2 (wherein each of M1 and M2 independently represents any one selected from the group consisting of Al, Ni, Co, Fe, Mn, V, Cr, Ti, W, Ta, Mg and Mo, each of x, y and z independently represents an atomic proportion of an element forming the oxides, and 0 < x < 0.5, 0 < y < 0.5, 0 < z < 0.5, 0 < x + y + z < 1), and mixtures thereof.  
Yu teaches positive electrode materials may include lithium transition metal oxides such as LiCoO2, LiNiO2, LiMnO2, LiMn2O4, Li(NiaCobMnc)O2, etc. are capable of reversibly intercalating and deintercalating lithium [0052].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include transition lithium metal oxides as recognized by Yu as the positive electrode materials of Satake because they are recognized as being capable of intercalating and deintercalating lithium. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.
		
Regarding claim 17, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the electrochemical device is a lithium metal battery (Abstract; Claim 1).   


	
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727